Exhibit CITIBANK CREDIT CARD ISSUANCE TRUST Citiseries Class 2008-C6 Notes Issuer Certificate Pursuant to Sections 202 and 301(h) of the Indenture Reference is made to the Indenture, dated as of September 26, 2000, as amended by Amendment No. 1 thereto dated as of November 14, 2001, each between Citibank Credit Card Issuance Trust (the "Issuer") and Deutsche Bank Trust Company Americas, as trustee (the "Indenture").Capitalized terms used herein that are not otherwise defined have the meanings set forth in the Indenture. All references herein to designated Sections are to the designated Sections of the Indenture. Section 301(h) provides that the Issuer may from time to time create a tranche of Notes either by or pursuant to an Issuer Certificate setting forth the principal terms thereof.Pursuant to this Issuer Certificate, there is hereby created a tranche of Notes having the following terms: Series Designation:Citiseries.This series is included in Group 1. Tranche Designation:$500,000,0006.30% Class 2008-C6 Notes of June 2012 (Legal Maturity Date June 2014) (hereinafter, the "Class 2008-C6 Notes") Currency:The Class 2008-C6 Notes will be payable, and denominated, in Dollars. Denominations:The Class 2008-C6 Notes will be issuable in minimum denominations of $100,000 and multiples of $1,000 in excess of that amount. Issuance Date:June 25, 2008 Initial Principal Amount:$500,000,000 Issue Price:94.946% Original Issue Discount:The Class 2008-C6 Notes will be issued with more than a de minimis amount of original issue discount (OID) for federal income tax purposes. Interest Rate:6.30% per annum, calculated on the basis of a 360-day year of twelve 30-day months. Scheduled Interest Payment Dates:The 20th day of each June and December, beginning December 2008. Each payment of interest on the Class 2008-C6 Notes will include all interest accrued from and including the preceding Interest Payment Date or, for the first interest period, from and including the Issuance Date to and including the day preceding the current Interest Payment Date, plus any interest accrued but not previously paid. The first deposit targeted to be made to the Interest Funding sub-Account for the Class 2008-C6 Notes will be on the July 21, 2008 Interest Deposit Date and in an amount equal to $2,187,500.00. Expected Principal Payment Date:June 20, 2012 Legal Maturity Date:June 20, 2014 Monthly Principal Date:For the month in which the Expected Principal Payment Date occurs, June 20, 2012, and for each other month, the 20th day of such month, or if such day is not a Business Day, the next following Business Day. Required Subordinated Amount of Class B Notes:Not applicable. Required Subordinated Amount of Class C Notes:Not applicable. Controlled Accumulation Amount:Not applicable. Form of Notes:The Class 2008-C6 Notes will be issued as Global Notes.The Global Notes will initially be registered in the name of Cede & Co., as nominee of The Depository Trust Company, and will be exchangeable for individual Notes only in accordance with the provisions of Section 204(c). Additional Issuances of Class 2008-C6 Notes:The Issuer may at any time and from time to time issue additional Class 2008-C6 Notes, subject to the satisfaction of (i) the conditions precedent set forth in Section 311(a) and (ii) the following conditions: (a) the Issuer has obtained written confirmation from each Rating Agency that there will be no Ratings Effect with respect to the then outstanding Class 2008-C6 Notes as a result of the issuance of such additional Class 2008-C6 Notes; (b) as of the date of issuance of the additional Class 2008-C6 Notes, all amounts due and owing to the Holders of the then outstanding Class 2008-C6 Notes have been paid and there is no Nominal Liquidation Amount Deficit with respect to the then outstanding Class 2008-C6 Notes; (c) the additional Class 2008-C6 Notes will be fungible with the original Class 2008-C6 Notes for federal income tax purposes; and (d) if Holders of the then outstanding Class 2008-C6 Notes have benefit of a Derivative Agreement, the Issuer will have obtained a Derivative Agreement for the benefit of the Holders of the additional Class 2008-C6 Notes. As of the date of issuance of additional Class 2008-C6 Notes, the Outstanding Dollar Principal Amount and Nominal Liquidation Amount of the Class 2008-C6 Notes will be increased to reflect the Initial Dollar Principal Amount of the additional Class 2008-C6 Notes. Any outstanding Class 2008-C6 Notes and any additional Class 2008-C6 Notes will be equally and ratably entitled to the benefits of the Indenture without preference, priority or distinction. 2 Optional Redemption Provisions other than Section 1202 "Clean-Up Call":None Additional Early Redemption Events or changes to Early Redemption Events:None Additional Events of Default or changes to Events of Default:None Business Day: means any day other than (a) a Saturday or Sunday or (b) any other day on which national banking associations or state banking institutions in New York, New York or South Dakota, or any other state in which the principal executive offices of any Additional Seller are located, are authorized or obligated by law, executive order or governmental decree to be closed. Securities Exchange Listing:Application will be made to list the Class 2008-C6 Notes on the Irish Stock Exchange. Class C Reserve Account – Targeted Deposits: For any Due Period, the targeted deposit to the Class C Reserve sub-Account for the Class 2008-C6 Notes pursuant to Sections 501(d) and 518(a) will be determined with reference to the table below.The left column of the table sets forth the level of Surplus Finance Charge Collections, expressed as a percentage of Principal Receivables in the Master Trust allocable to the Collateral Certificate.The right column sets forth the percentage of the aggregate Outstanding Dollar Principal Amount of Notes of the Citiseries that, when multiplied by the ratio which the Nominal Liquidation Amount of the Class 2008-C6 Notes bears to the aggregate Nominal Liquidation Amount of all Class C Notes of the Citiseries, will be required to be deposited in the Class C Reserve sub-Account. Percentage of Surplus Finance ChargePercentage of aggregate Collections, averaged over the Outstanding Dollar Principal Amount three most recent Due Periodsof Notes of the Citiseries Greater than 4.50%0% Between 4.50% and 4.01%1.00% Between 4.00% and 3.51%1.50% Between 3.50% and
